Citation Nr: 0404645	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran's Department of Veterans Affairs (VA) 
disability compensation should be withheld to recoup the 
amount of his Armed Forces separation pay.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1968 to December 1970, October 1976 to 
February 1978, June 1979 to October 1984, and February to 
September 1991.  He also had service in the Reserves.  His 
awards and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an action by the VA Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

A DD 214 on file discloses that by the direction of the 
Secretary of the Army, the veteran was relieved from active 
duty in October 1984.  It does not identify the specific 
reason for the separation or whether the veteran received 
separation pay.

By a rating action in August 2001, the RO granted the 
veteran's claim of entitlement to service connection for 
diabetes mellitus and assigned a 20 percent disability 
rating, effective July 9, 2001.  In the rating action notice, 
dated in August 2001, the RO noted that the veteran had 
received separation pay in the amount of $15,000.00 for his 
diabetes mellitus disability from the military.  It further 
noted that it would hold back all of the veteran's disability 
payment until the separation amount was paid in full.

By a rating action in January 2002, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective August 29, 2001.  In the rating action notice, 
dated in February 2002, the RO again noted that the veteran 
had received separation pay in the amount of $15,000.00 from 
the military and that his compensation would be withheld 
until the separation amount was paid back.

The Statement of the Case shows that the information 
regarding the amount of the veteran's service separation pay 
had been retrieved from the VA's BIRLS (Beneficiary 
Identification and Records Locator System).

In statements dated in August 2001 and March 2002, the 
veteran acknowledged that following his relief from active 
duty in October 1984, he had received $15,000.00 in 
separation pay.  He requested an explanation as to why his 
compensation benefits had to be used to repay his separation 
pay.

In March 2002, the RO requested that the National Personnel 
Records Center (NPRC) (Code 13) in St. Louis, Missouri, 
provide information as to the type and amount of the 
veteran's separation pay.  The RO also requested the reason 
for the veteran's separation from service.  The RO noted that 
if his separation had been due to disability, the nature of 
the associated disease or injury would need to be identified, 
as well as whether it had occurred in the line of duty.  

In May 2002, the NPRC responded that it did not maintain 
financial records and that it had forwarded the request to 
the Defense and Accounting Service in Indianapolis, Indiana 
(Code 16).  The NPRC stated that when the veteran was 
discharged in September 1991, it was because his term of 
service had expired.  

The claims folder does not contain any information as to the 
reason for the veteran's discharge from active duty in 
October 1984, nor does it contain any response from the 
Defense and Accounting Service as to whether the veteran 
received separation pay (let alone the type and amount) 
following that discharge.  

In light of the foregoing, additional development is 
warranted with respect to the veteran's appeal.  Accordingly, 
the case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  The following 
actions are to be performed:

1.  Review the claims file and ensure 
that the VA has satisfied any applicable 
statutory obligations to assist the 
veteran in the development of his claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  Through official channels, such as 
the NPRC and the service department, 
obtain written verification as to why the 
veteran was released from active duty in 
October 1984.  If his release was due to 
disability, identify the nature of the 
disease or injury and whether it had been 
incurred in the line of duty.  Efforts to 
obtain such information must continue 
until it is obtained, unless it is 
reasonably certain that such information 
does not exist or that further efforts to 
obtain such information would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  
Any failure to obtain such information 
must be noted in writing and associated 
with the claims folder.

3.  Obtain written verification of the 
type and amount of any separation pay 
received by the veteran when he was 
relieved from active duty in October 
1984.  In so doing, obtain the response 
to the RO's request which was forwarded 
to the Defense and Accounting Service in 
May 2001.  If such response has not been 
received, initiate an additional request 
for such information.  Efforts to obtain 
such information must continue until it 
is obtained, unless it is reasonably 
certain that such information does not 
exist or that further efforts to obtain 
such information would be futile.  Any 
failure to obtain such information must 
be noted in writing and associated with 
the claims folder. 

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of whether the 
veteran's VA disability compensation 
should be withheld to recoup the amount 
of his Armed Forces separation pay.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


